TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00747-CV



                                       In re Jaime Luevano


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Jaime Luevano filed a petition requesting that we issue a writ of mandamus

directed to Texas Governor Greg Abbott or, alternatively, to Texas Attorney General Ken Paxton.

However, we may issue writs of mandamus only against a district judge or county judge sitting in

our district, or to enforce our jurisdiction, none of which Luevano requests. See Tex. Const. art. V,

§ 6; Tex. Gov’t Code § 22.221(b); see also In re Luevano, No. 03-15-00014-CV, 2015 Tex.

App. LEXIS 242 (Tex. App.—Austin Jan. 14, 2015, orig. proceeding); In re Luevano, No. 01-13-

00455-CR, 2013 Tex. App. LEXIS 7696, at *1 (Tex. App.—Houston [1st Dist.] June 25, 2013,

orig. proceeding). The petition for writ of mandamus is dismissed for want of jurisdiction.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: December 11, 2015